NUNN, J.
(dissenting). In my opinion the court has misconstrued the language used and the evil intended to be remedied by section 4332 of the Kentucky Statutes of 1903. It is a matter of history that, prior to the enactment of this statute, the fiscal court usually appointed some member of the court to let and supervise contracts for the construction and *735repair of bridges and for working tbe roads, such as making fills'and constructing culverts in low places to permit the water to pass under the road, cutting down or through hills, blasting rock, and otherwise improving the roads. Usually each member of the court was assigned his district for the letting and supervising of such contracts. In many counties of the state this system of letting contracts for working the roads had become burdensome on the taxpayer. In some instances the members of the court would let the contract to themselves, or to or in the name of some friend, and become interested in the contract, at exorbitant prices. The General Assembly enacted section 4332 to break up this pernicious system, as evidenced by the use of this language, “to become directly or indirectly interested in any contract for working the roads or building or repairing bridges. ’ ’ The roads in this case at bar were not being worked under a contract in the sense used in the statute. They were worked under the supervisor who employed hands and teams to work thereon under section 4315. These hands and teams were employed in the open, there was nothing secret about it, and appellee in this case had no interest directly or indirectly in any contract to work a road in the meaning of the statute. His only pecuniary interest In the matter was in receiving his pay for labor, which he had agreed to and' did perform in the open and in competition with all other citizens of the county. In my opinion the members of the legislature, when they enacted this statute, did not intend to prevent or prohibit a member of the fiscal court from publicly engaging himself or teams in the construction of roads or bridges when done in competition with all citizens of the county. If such had been the intention, *736it ought to have been embraced in the statute, for it would have left no room for supposition and construction to have said, “It shall be unlawful for any county judge, justice of the peace,” etc., “to become interested directly or indirectly in any contract for working roads or building bridges or repairing bridges, ’ ’ and then have added, ‘ ‘ or suffer themselves or teams to be employed for such purposes. ” I object to the extension of the statute so as to convict a person of an offense who was not conscious at the time of committing an offense. It appears from the agreed facts in this case that Lane, when he was performing the work on the roads, had no idea that he was violating the law and in my opinion the proper construction of the section referred to does not cover his case and make him an offender of the law.
For these reasons, I dissent from the opinion of the court..